Thompson, J.,
dissents and votes to reverse the order appealed from, deny the motion to extend, and grant the cross motion to dismiss the complaint insofar as asserted against the appellant with the following memorandum, in which Schmidt, J., concurs: I would reverse. In my view, leave to extend the 120-day period should be granted only where the plaintiff establishes reasonable diligence in attempting to effect service (see, Mem of Senate in Support of L 1997, ch 476, 1997 McKinney’s Session Laws of NY, at 2457; Hafkin v North Shore Univ. Hosp., 279 AD2d 86 [decided herewith]; Ageyeva v Always Beautiful, 274 AD2d 363; Estate of Jervis v Teachers Ins. & Annuity Assn., 181 Mise 2d 971). The failure to impose such a requirement under CPLR 306-b would effectively eliminate the Statute of Limitations. Indeed, the Legislative history indicates that a plaintiff’s diligence in attempting service is to be considered by the court in exercising its discretion as to whether an extension of time to serve should be granted (see, Mem of Senate in Support of L 1997, ch 476, 1997 McKinney’s Session Laws of NY, at 2457).
Here, the plaintiff did not show reasonable diligence in attempting to serve the summons and complaint within the 120-day period, and therefore should not be granted an extension (see, Estate of Jervis v Teachers Ins. & Annuity Assn., supra; cf., Busier v Corbett, 259 AD2d 13). Accordingly, I would reverse the order appealed from, deny the motion, grant the cross motion, dismiss the complaint insofar as asserted against the appellant, and sever the action against the remaining defendant.